Title: To James Madison from Jonathan Thompson, 26 April 1823
From: Thompson, Jonathan
To: Madison, James


        
          Custom House New YorkCollectors Office April 26. 1823.
          Sir,
        
        I have rec’d per the Ship Howard from Havre, a box of Seeds, which I have this day forwarded, via Fredericksburgh to you, by the Sloop Leopard, Ogden, Master. I have paid the transportation to Havre, &

freight from thence to this port—amount $220/100. With great respect and esteem have the honor to be Your Obt. Servt.
        
          Jonathan ThompsonCollector
        
      